Exhibit 10.2

Award No.                     

THE GAP, INC.

PERFORMANCE SHARE AGREEMENT1

The Gap, Inc. (the “Company”) hereby grants to                     (the
“Employee”), an award (the “Award”) of Performance Shares, which represent the
right to receive shares of the Company’s common stock, $0.05 par value (the
“Shares”) subject to the fulfillment of the performance and vesting conditions
and other conditions set forth in the attached Appendix A. This Award is granted
pursuant to The Gap, Inc. 2006 Long-Term Incentive Plan (the “Plan”) and is
subject to all of the terms and conditions contained in this Performance Share
Agreement (the “Agreement”), including the terms and conditions contained in the
attached Appendix A. The date of this Agreement is             . Subject to the
provisions of Appendix A and of the Plan, the principal features of this Award
are as follows:

 

Number of Performance Shares:

   ________

Date of Grant:

   ________

Performance Goals:

   ________

Date(s) Performance Shares

   ________ if Performance Goals are met Scheduled to Vest:   

As provided in the Plan and in this Agreement, this Award may terminate before
the scheduled vest date(s) of the Performance Shares. For example, if Employee’s
employment ends before the date this Award vests, this Award will terminate at
the same time as such termination. Important additional information on vesting
and forfeiture of the Performance Shares covered by this Award including those
due to changes in employment is contained in paragraphs 3 through 5 of
Appendix A.

IN WITNESS WHEREOF, the Company and the Employee have executed this Agreement,
in duplicate, to be effective as of the date first above written.

 

    THE GAP, INC. Dated:                            

I understand that this Award is 1) subject to all of the terms and conditions of
this Agreement (including the attached Appendix A) and of the Plan, 2) not
considered salary, nor is it a promise for future grants of Performance Shares,
3) not a term or condition of my employment with the Company, and 4) made at the
sole discretion of the Company.

 

1

PERFORMANCE SHARES GRANTED BY THE GAP, INC. ARE GOVERNED SOLELY BY THE LAWS OF
THE STATE OF CALIFORNIA AND THE UNITED STATES OF AMERICA



--------------------------------------------------------------------------------

APPENDIX A

TERMS AND CONDITIONS OF PERFORMANCE SHARES

1. Grant of Performance Shares. The Company hereby grants to the Employee as a
separate incentive in connection with his or her employment and not in lieu of
any salary or other compensation for his or her services, an Award with respect
to the number of Performance Shares set forth on page 1 of this Agreement,
subject to all the terms and conditions in this Agreement and the Plan. Employee
understands and agrees that this Award does not guarantee any future Performance
Share grants and that grants are made at the sole discretion of the Company.

2. Company’s Obligation to Pay. On any date, a Performance Share has a value
equal to the Fair Market Value of one Share. Unless and until a Performance
Share has vested in accordance with the vesting schedule set forth on the first
page of this Agreement, the Employee will have no right to payment of a Share
with respect to the Performance Share. Prior to actual payment of any Shares
pursuant to vested Performance Shares, each Performance Share represents an
unsecured obligation of the Company, payable (if at all) only from the general
assets of the Company.

3. Vesting of Performance Shares and Issuance of Shares. Subject to paragraphs 4
and 5, the Performance Shares subject to this Agreement will vest as to the
number of Performance Shares, and on the dates shown, on the first page of this
Agreement (each a “Vesting Date”), but in each case, only if the Employee has
been continuously employed by the Company or by one of its Affiliates from the
date of this Award until the applicable Vesting Date of the Performance Shares.
If Employee is not employed on such date(s), the Award shall terminate, as set
forth in paragraph 5. Upon each Vesting Date, one Share shall be issued for each
Performance Share that vests on such Vesting Date, subject to the terms and
provisions of the Plan and this Agreement. No fractional Shares shall be issued
under this Agreement.

4. Death or Retirement. In the event of the Employee’s death or Retirement (as
defined in the Plan), the remaining Performance Shares shall become fully vested
on the date of death or Retirement, as applicable, provided that the Performance
Goals have been achieved as of the date of death or Retirement, as applicable.

5. Termination of Service. Notwithstanding any contrary provision of this
Agreement, the balance of the Performance Shares that have not vested pursuant
to paragraph 3 or 4 will be forfeited and cancelled automatically at the time of
the Employee’s Termination of Service.

6. Withholding Taxes. On each Vesting Date, the Employee agrees that the Company
will withhold a portion of the Shares scheduled to be issued pursuant to vested
Performance Shares that have an aggregate market value sufficient to pay the
federal, state and local income, employment and any other applicable taxes
required to be withheld by the Company or its designated Affiliate. The Company
will only withhold whole Shares and therefore the Employee also authorizes
deduction without notice from salary or other amounts payable to the Employee of
cash in an amount sufficient to satisfy the Company’s remaining tax withholding
obligation. Notwithstanding the previous two sentences, the Employee, if the
Company in its sole discretion so agrees, may elect to furnish to the Company
written notice, no more than 30 days and no less than 5 days in advance of a
scheduled Vesting Date, of his or her intent to satisfy the tax withholding
requirement by remitting the full amount of the tax withholding to the Company
on the scheduled Vesting Date. In the event that Employee provides such written
notice and fails to satisfy the tax withholding requirement by the Vesting date,
the Company shall satisfy the tax withholding requirement pursuant to the first
two sentences of this section.

7. Beneficiary Designation. Any distribution or delivery to be made to the
Employee under this Agreement will, if the Employee is then deceased, be made to
the Employee’s designated beneficiary, or if no such beneficiary survives the
Employee, the person or persons entitled to such distribution or delivery under
the Employee’s will or, if the Employee should fail to make testamentary
disposition of such property, the executor of his or her estate. In order to be
effective, a beneficiary designation must be made by the Employee in a form and
manner acceptable to the Company. Any transferee must furnish the Company with
(a) written notice of his or her status as transferee, and (b) evidence
satisfactory to the Company to establish the validity of the transfer and
compliance with any laws or regulations pertaining to said transfer.

8. Conditions to Issuance of Shares. The Shares deliverable to the Employee on
the Vesting Date(s) may be either previously authorized but unissued Shares or
issued Shares that have been reacquired by the Company. The Company shall not be
required to issue any Shares hereunder so long as the Company reasonably
anticipates that such issuance will violate Federal securities law or other
applicable law; provided however, that in such event the Company shall issue
such Shares at the earliest possible date at which the Company reasonably
anticipates that the issuance of the shares will not cause such violation. For
purposes of the previous sentence, any issuance of Shares that would cause
inclusion in gross income or the application of any penalty provision or other
provision of the Internal Revenue Code shall not be treated as a violation of
applicable law.

9. Rights as Stockholder. Neither the Employee nor any person claiming under or
through the Employee will have any of the rights or privileges of a stockholder
of the Company in respect of any Performance Share unless and until Shares have
been issued in accordance with paragraph 3, recorded on the records of the
Company or its transfer agents or registrars, and delivered to the Employee.
Except as provided in paragraph 10, after such issuance, recordation, and
delivery, the Employee will have all the rights of a stockholder of the Company
with respect to voting such Shares and receipt of dividends and distributions on
such Shares.



--------------------------------------------------------------------------------

10. Changes in Stock. In the event of any merger, reorganization, consolidation,
recapitalization, separation, liquidation, stock dividend, split-up, Share
combination, or other change in the corporate structure of the Company affecting
the Shares, the Committee shall adjust the Performance Shares subject to the
Award, in such manner as the Committee (in its sole discretion) shall determine
to be appropriate.

11. Plan Governs. This Agreement is subject to all the terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Terms used in this Agreement that are not defined in this Agreement
will have the meaning set forth in the Plan.

12. Committee Authority. The Committee will have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any portion of the Performance Share has
vested). All actions taken and all interpretations and determinations made by
the Committee in good faith will be final and binding upon the Employee, the
Company and all other interested persons. No member of the Committee will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.

13. No Modification of At-Will Status. The Employee understands and agrees that
this Agreement does not impact in any way the right of the Company, or the
Affiliate employing the Employee, as the case may be, to terminate or change the
terms of the employment of the Employee at any time for any reason whatsoever,
with or without good cause. The Employee understands and agrees that his or her
employment is “at-will” and that either the Company or the Employee may
terminate the Employee’s employment at any time and for any reason. The Employee
also understands and agrees that his or her “at-will” status can only be changed
by an express written contract signed by an authorized officer of the Company
and the Employee.

14. Non-Transferability of Award. Except as otherwise herein provided, the
Performance Shares herein granted and the rights and privileges conferred hereby
will not be transferred, assigned, pledged or hypothecated in any way (whether
by operation of law or otherwise) and will not be subject to sale under
execution, attachment or similar process. Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of such Performance Share, or of any
right or privilege conferred hereby, contrary to the provisions hereof, or upon
any attempted sale under any execution, attachment or similar process upon the
rights and privileges conferred hereby, such Performance Share and the rights
and privileges conferred hereby will immediately become null and void.

15. Binding Agreement. Subject to the limitation on the transferability of the
Performance Share contained herein, this Agreement shall be binding upon and
inure to the benefit of the heirs, legatees, legal representatives, successors
and assigns of the Employee and the Company.

16. Addresses for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company, in care of its Legal
Department, at The Gap, Inc., Two Folsom, San Francisco, California 94105, or at
such other address as the Company may hereafter designate in writing. Any notice
to be given to the Employee will be addressed to the Employee at the address set
forth on the records of the Company. Any such notice will be deemed to have been
duly given if and when enclosed in a properly sealed envelope, addressed as
aforesaid, and deposited, postage prepaid, in a United States post office.

17. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

18. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

19. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Employee expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written agreement executed by a duly authorized officer of the Company.

20. Amendment, Suspension or Termination of the Plan. By accepting this Award,
the Employee expressly warrants that he or she has received a right to an equity
based award under the Plan, and has received, read, and understood a description
of the Plan. The Employee understands that the Plan is discretionary in nature
and may be modified, suspended, or terminated by the Company at any time.